IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
5:17-CV-550-D
CDI CORPORATION, )
Plaintiff, §
V_ § ORDER
HCL AMERICA, INC., §
Defendant. §

This case comes before the court on the motion (D.E. 71) by defendant HCL America,
Inc. (“defendant”) to seal the rough draft of a deposition transcript filed by plaintiff CDI
Corporation (“plaintiff”) on 2 January 2019 in support of its motion to compel. The motion to
seal is supported by a memorandum (D.E. 72) and no opposition to the motion has been filed by
plaintiff and the time for doing so has expired. For the reasons set forth below, the court will
allow the motion.

DISCUSSION

The Fourth Circuit has directed that before sealing publicly filed documents the court
must determine if the source of the public’s right to access the documents is derived from the
common law or the First Amendment. Doe v. Public Citizen, 749 F.3d 246, 265-66 (4th Cir.
2014); Stone v. Um'v. of Md., 855 F.Zd 178, 180 (4th Cir. 1988). The common law presumption
in favor of access attaches to all judicial records and documents, whereas First Amendment
protection is extended to only certain judicial records and documents, for example, those liled in
connection with a summary judgment motion. Doe, 749 F.3d at 267. Here, the rough draft

deposition transcript relates to a motion to compel, and not a motion that seeks dispositive relief.

Therefore, the right of access at issue arises under the common law. See Covington v. Semones,
No. 7:06cv006l4, 2007 WL 1170644, at *2 (W.D. Va. 17 April 2007) (“In this instance, as the
exhibits at issue were filed in connection with a non-dispositive motion, it is clear there is no
First Amendment right of access.”).

The presumption of access under the common law is not absolute and its scope is a matter
left to the discretion of the district court. Virginia Dep ’t of State Police v. Washington Post, 386
F.3d 567, 575 (4th Cir. 2004). The presumption “‘can be rebutted if countervailing interests
heavily outweigh the public interests in access," and ‘[t]he party seeking to overcome the
presumption bears the burden of showing some significant interest that outweighs the
presumption.”’ Id. (quoting Rushford v. New Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir.
1988)). “Some of the factors to be Weighed in the common law balancing test ‘include whether
the records are sought for improper purposes, such as promoting public scandals or unfairly
gaining a business advantage; whether release would enhance the public’s understanding of an
important historical event; and whether the public has already had access to the information
contained in the records.”’ Id. (quoting In re an'ght Publ. Co., 743 F.2d 231, 235 (4th Cir.
1984)).

Here, defendant seeks the sealing of deposition transcript because it contains confidential
and commercially sensitive business information protected by a confidentiality agreement The
rough draft deposition transcript is not final and the parties have not agreed on which portions
shall be marked confidential pursuant to the Consent Protective Order entered in this case. See
Prot. Ord. (D.E. 38). Defendant contends that sealing the rough draft deposition transcript is
needed to preserve the transcript’s confidentiality. 'l`he court agrees that material is of a

confidential nature, particularly where the transcript is not in final form. See Doe, 749 F.3d at

269 (“A corporation may possess a strong interest in preserving the confidentiality of its
proprietary and trade-secret infonnation, which in turn may justify partial sealing of court
records.”). lt therefore finds that the presumption of access has been overcome.

In addition, the public must be given notice of a request to seal and a reasonable
opportunity to challenge it. In re Knight Publz'shing C0., 743 F.2d at 235. Here, the motion was
filed on 9 January 2019. No opposition to the motion has been filed by any party or non-party

despite a reasonable opportunity to do so.

Finally, the court is obligated to consider less drastic alternatives to sealing, and where a
court decides to seal documents, it must “state the reasons for its decision to seal supported by
specific findings and the reasons for rejecting alternatives to sealing in order to provide an
adequate record for review.” Id. Because, as discussed, the rough draft deposition transcript
contains confidential information, the court finds that alternatives to sealing the transcript do not
exist at the present time.

CONCLUSION

For the foregoing reasons, IT IS ORDERED that defendant’s motion (D.E. 7l) to seal is
ALLOWED. The Clerk is DIRECTED to permanently seal the rough draft deposition transcript
(D.E. 69) in accordance with Local Civil Rule 79.2, E.D.N.C., except as may otherwise in the
future be ordered by the court.

This _i{_ day of February 2019.

 

 

Jam\: E. Gafes \>
United States Magistrate Judge

